Per Curiam.

Respondent, an attorney, is charged with professional misconduct in that he converted to his own use the funds of clients on two occasions, one in 1942, and the other in 1951. The Referee has found that these funds were received in trust for specific purposes and that respondent appropriated them for his own use in disregard of his fiduciary obligations. The record fully supports this conclusion. Respondent’s explanations not only fail to disprove the charges but are unworthy of belief. The respondent should be disbarred.
Peck, P. J., Cohn, Breitel, Bastow and Botein, JJ., concur.
Respondent disbarred.